DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leemhuis et al. US2015/0139698 A1 (Leemhuis).
claim 1, Leemhuis teaches a toner cartridge for use in an image forming device, comprising: 
a housing (200) having a top (204a), a bottom (204b), a front (204d) and a rear (204c) positioned between a first side (212) and a second side (213) of the housing, the housing has a reservoir (202) for holding toner (¶0041); 
an outlet (214) in fluid communication with the reservoir positioned on the front of the housing for exiting toner from the toner cartridge (¶0052); and 
a first electrical contact (224), a second electrical contact (224) and a third electrical (224) contact positioned on the first side of the housing for contacting a first corresponding electrical contact (414) in the image forming device, a second corresponding electrical contact (414) in the image forming device and a third corresponding electrical contact (414) in the image forming device (¶0054), each of the first, second and third electrical contacts of the toner cartridge is electrically connected to a respective imaging component positioned on the toner cartridge, each of the first, second and third electrical contacts of the toner cartridge includes a rectangular contact face that faces outward sideways away from the first side of the housing and that has a top edge angled forward toward the front of the housing, 
wherein the first, second and third electrical contacts of the toner cartridge are positioned such that an imaginary line that angles downward in a direction from the rear of the housing toward the front of the housing passes through the first, second and third electrical contacts of the toner cartridge (FIG. 7).  
Regarding claim 3, Leemhuis teaches the toner cartridge of claim 1, wherein at least a portion of the first electrical contact of the toner cartridge is positioned higher than the second 
Regarding claim 5, Leemhuis teaches the toner cartridge of claim 1, further comprising: 
a developer roll (306) rotatably positioned on the toner cartridge, wherein the outlet includes a portion of an outer surface of the developer roll exposed along the front of the housing for supplying toner from the reservoir to a corresponding photoconductive drum (310), wherein one of the first, second and third electrical contacts of the toner cartridge is electrically connected to the developer roll (¶0041).  
Regarding claim 6, Leemhuis teaches the toner cartridge of claim 5, wherein at least a portion of each of the first, second and third electrical contacts of the toner cartridge is positioned higher than the developer roll and is positioned closer to the rear of the housing than the developer roll is to the rear of the housing (FIG. 3-8).  
Regarding claim 7, Leemhuis teaches the toner cartridge of claim 1, further comprising: 

Regarding claim 8, Leemhuis teaches the toner cartridge of claim 1, further comprising: a fourth electrical contact on the first side of the housing for contacting a fourth corresponding electrical contact in the image forming device (FIG. 8), the fourth electrical contact of the toner cartridge is electrically connected to processing circuitry mounted on the toner cartridge, wherein at least a portion of each of the first, second and third electrical contacts of the toner cartridge is positioned higher than the fourth electrical contact of the toner cartridge and is positioned closer to the front of the housing than the fourth electrical contact of the toner cartridge is to the front of the housing (¶0054).  
Regarding claim 9, Leemhuis teaches a toner cartridge for use in an image forming device, comprising: 
a housing (200) having a top (204a), a bottom (204b), a front (204d) and a rear (204c) positioned between a first side (212) and a second side (213) of the housing, the housing has a reservoir (202) for holding toner (¶0041); 
an outlet (214) in fluid communication with the reservoir positioned on the front of the housing for exiting toner from the toner cartridge (¶0052); and 

wherein at least a portion of the first electrical contact of the toner cartridge is positioned higher than the second electrical contact of the toner cartridge and closer to the rear of the housing than the second electrical contact of the toner cartridge is to the rear of the housing, at least a portion of the second electrical contact of the toner cartridge is positioned lower than the first electrical contact of the toner cartridge and closer to the front of the housing than the first electrical contact of the toner cartridge is to the front of the housing, at least a portion of the second electrical contact of the toner cartridge 4P]753-USI-CON]PATENT is positioned higher than the third electrical contact of the toner cartridge and closer to the rear of the housing than the third electrical contact of the toner cartridge is to the rear of the housing, at least a portion of the third electrical contact of the toner cartridge is positioned lower than the second electrical contact of the toner cartridge and closer to the front of the housing than the second electrical contact of the toner cartridge is to the front of the housing (FIG. 7-8).  
Regarding claim 11, Leemhuis teaches the toner cartridge of claim 9, further comprising: 

Regarding claim 12, Leemhuis teaches the toner cartridge of claim 11, wherein at least a portion of each of the first, second and third electrical contacts of the toner cartridge is positioned higher than the developer roll and is positioned closer to the rear of the housing than the developer roll is to the rear of the housing (FIG. 8).  
Regarding claim 13, Leemhuis teaches the toner cartridge of claim 9, further comprising: 
a first alignment guide (440) extending outward from the first side of the housing and a second alignment guide extending outward from the second side of the housing for positioning the toner cartridge, wherein at least a portion of each of the first, second and third electrical contacts is positioned higher than the first and second alignment guides and is positioned closer to the rear of the housing than the first and second alignment guides are to the rear of the housing (¶0085).  
Regarding claim 14, Leemhuis teaches the toner cartridge of claim 9, further comprising: 
a fourth electrical contact on the first side of the housing for contacting a fourth corresponding electrical contact in the image forming device (FIG. 8), the fourth electrical contact of the toner cartridge is electrically connected to processing circuitry mounted on the toner cartridge, wherein at least a portion of each of the first, second and third electrical contacts of the toner cartridge is positioned higher than the fourth electrical contact of the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leemhuis et al. US 2015/0139698 A1 (Leemhuis).
Regarding claims 4 and 10, Leemhuis teaches the toner cartridge of claims 1 and 9. Leemhuis differs from the instant claimed invention by not explicitly disclosing: the contacts being on projections. However it is well-known in the art to place the electric terminal no a surface that protrudes from the side of the housing in order to ensure a good electrical connection.  It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the electrical contacts of the toner cartridge is 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852